                               Case 2:20-cv-00458-JAM-KJN Document 17 Filed 07/08/20 Page 1 of 3

                      1    ALLAN R. FRUMKIN, Bar No. 50543
                           frumkinlaw@aol.com
                      2    PATRICK RIAZI, Bar No. 224017
                           priazi@riazilaw.com
                      3    LAW OFFICES OF ALLAN R. FRUMKIN, INC.
                           5900 King Road
                      4    Loomis, CA 95650
                           Telephone: 916.660.9298
                      5    Facsimile: 916.852.7380

                      6    Attorneys for Plaintiff
                           LILIA LOPEZ
                      7

                      8    BARBARA A. BLACKBURN, Bar No. 253731
                           bblackburn@littler.com
                      9    DOUGLAS L. ROPEL, Bar No. 300486
                           dropel@littler.com
                   10      LITTLER MENDELSON, P.C.
                           500 Capitol Mall
                   11      Suite 2000
                           Sacramento, CA 95814
                   12      Telephone: 916.830.7200
                           Facsimile.: 916.561.0828
                   13
                           Attorneys for Defendant
                   14      HCR MANORCARE, INC.
                   15
                                                           UNITED STATES DISTRICT COURT
                   16
                                                           EASTERN DISTRICT OF CALIFORNIA
                   17
                           LILIA LOPEZ,                                 Case No. 2:20-CV-00458-JAM-KJN
                   18
                                              Plaintiff,
                   19                                                   Assigned to District Judge John A. Mendez
                                  v.
                   20                                                   STIPULATED REQUEST TO EXTEND
                           HCR MANORCARE, INC., an Ohio                 TIME FOR DEFENDANT HCR
                   21      corporation dba ManorCare Health             MANORCARE, INC. TO RESPOND TO
                           Services-Citrus Heights, and DOES 1          PLAINTIFF LILIA LOPEZ’S COMPLAINT;
                   22      through 29, inclusive,                       ORDER
                   23                            Defendants.            Complaint filed: December 2, 2019
                           .
                   24

                   25

                   26

                   27

                   28
                           STIPULATED REQUEST TO EXTEND TIME FOR                           Case No. 2:20-CV-00458-JAM-KJN
LITTLER MENDELSON, P.C.
       500 Capitol Mall
         Suite 2000
                           DEFENDANT HCR MANORCARE, INC. TO
    Sacramento, CA 95814
        916.830.7200
                           RESPOND TO PLAINTIFF LILIA LOPEZ’S
                           COMPLAINT; ORDER
                              Case 2:20-cv-00458-JAM-KJN Document 17 Filed 07/08/20 Page 2 of 3

                      1                   Pursuant to Local Rule 144, Defendant HCR MANORCARE, INC. and Plaintiff

                      2    LILIA LOPEZ hereby stipulate and request, through their respective counsel, as follows:

                      3                   (1)     Defendant’s deadline for filing a response to Plaintiff’s Complaint, filed in the

                      4    Sacramento County Superior Court on December 2, 2020, and timely removed by Defendant to this

                      5    Court on February 28, 2020, shall be extended to September 8, 2020 (i.e., 60 days from the current

                      6    responsive pleading deadline).

                      7                   (2)     The parties obtained an initial extension of time (equal to 28 days) for

                      8    Defendant to file a responsive pleading in this matter, pursuant to Local Rule 144(a), and three

                      9    additional extensions of time totaling 95 days. The current deadline for Defendant’s responsive

                   10      pleading is July 8, 2020.

                   11                     (3)     Good cause exists for granting the parties’ stipulated request for an additional

                   12      extension of time for Defendant to file a responsive pleading. At the time of the filing of this

                   13      stipulated request, the parties have reached a tentative agreement to settle this matter and are

                   14      working diligently to finalize the settlement. This extension is requested to allow the parties to

                   15      finalize the settlement and then request dismissal of this matter.        The additional time is also

                   16      necessary as Defendant continues to be focused on safe and effective operation of its long-term care

                   17      facilities (which provide services to residents identified as at heightened risk of severe illness due to

                   18      coronavirus infection) during the public health crisis caused by the COVID-19 pandemic.

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                           STIPULATED REQUEST TO EXTEND TIME FOR              2.                  Case No. 2:20-CV-00458-JAM-KJN
LITTLER MENDELSON, P.C.
       500 Capitol Mall
         Suite 2000
                           DEFENDANT HCR MANORCARE, INC. TO
    Sacramento, CA 95814
        916.830.7200
                           RESPOND TO PLAINTIFF LILIA LOPEZ’S
                           COMPLAINT; ORDER
                              Case 2:20-cv-00458-JAM-KJN Document 17 Filed 07/08/20 Page 3 of 3

                      1

                      2                  IT IS SO STIPULATED:

                      3
                            Dated: July 8, 2020                      LAW OFFICES OF ALLAN R. FRUMKIN, INC.
                      4

                      5
                                                                     By: /s/Allan R. Frumkin (as authorized on 7/8/20)
                      6                                                 ALLAN R. FRUMKIN
                                                                        Attorney for Plaintiff
                      7                                                 LILIA LOPEZ
                      8
                            Dated: July 8, 2020                      LITTLER MENDELSON, P.C.
                      9

                   10
                                                                     By: /s/ Douglas L. Ropel
                   11                                                  BARBARA A. BLACKBURN
                                                                       DOUGLAS L. ROPEL
                   12                                                  Attorneys for Defendant
                                                                       HCR MANORCARE, INC.
                   13

                   14
                                                                        ORDER
                   15
                                         Having read and considered the parties’ recitals and stipulation, as set forth above,
                   16
                           and good cause appearing wherefore, the Court hereby orders as follows:
                   17
                                  1)     The parties’ stipulated request for an additional extension of time for Defendant to
                   18
                                         file a responsive pleading to September 8, 2020, is granted.
                   19

                   20
                                         IT IS SO ORDERED.
                   21

                   22

                   23      DATED:                                               /s/ John A. Mendez
                   24                                                           Honorable John A. Mendez
                                                                                UNITED STATES DISTRICT COURT JUDGE
                   25

                   26

                   27

                   28
                           STIPULATED REQUEST TO EXTEND TIME FOR           3.                 Case No. 2:20-CV-00458-JAM-KJN
LITTLER MENDELSON, P.C.
       500 Capitol Mall
         Suite 2000
                           DEFENDANT HCR MANORCARE, INC. TO
    Sacramento, CA 95814
        916.830.7200
                           RESPOND TO PLAINTIFF LILIA LOPEZ’S
                           COMPLAINT; ORDER
